Citation Nr: 1548226	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  13-06 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for mood disorder, not otherwise specified.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R.M.K., Counsel
INTRODUCTION

The Veteran served on active duty from January 1986 to April 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that in pertinent part denied service connection for PTSD.  Jurisdiction over this case was subsequently transferred to the RO in Los Angeles, California.

The Board notes that the Veteran also initiated an appeal for entitlement to an increased rating for chronic strain of the cervical spine status-post anterior cervical discectomy with fusion.  However, he limited his appeal and did not include this issue in his February 2013 formal appeal.  As such, this issue is not in appellate status and not before the Board.

Subsequently, in December 2014, the RO denied service connection for acquired mental condition claimed as depression with irritability and suicidal ideation.  The Veteran did not initiate an appeal as to that decision, and the issue of service connection for an acquired mental condition claimed as depression with irritability and suicidal ideation is not in appellate status and not before the Board.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

However, notably, the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  See Clemons, 23 Vet. App. 1 (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  While the October 2010 and December 2014 rating decisions denied service connection for PTSD and an acquired mental condition claimed as depression with irritability and suicidal ideation, respectively, the Board notes that the record contains another diagnosed psychiatric disability, mood disorder, not otherwise specified (NOS).  Thus, in accordance with Clemons, the Board has recharacterized the issues on appeal as displayed on the title page.

In September 2015 the Veteran and his spouse testified before the undersigned at a videoconference hearing.  At the time of the hearing, the Veteran submitted additional evidence with a waiver of initial RO review.  The transcript of the hearing, additional evidence, and a waiver have been associated with the Veterans Benefits Management System (VBMS).

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  These records were reviewed in connection with the decision below.

The Veteran changed representatives during the pendency of the appeal.  Initially, he was represented by the Oregon Department of Veterans Affairs.  He changed his representative to the California Department of Veterans Affairs, recognized as the current representative.

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence shows that the current mood disorder, NOS, is related to service.


CONCLUSION OF LAW

The criteria for service connection for mood disorder, NOS, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159). 

Given the favorable disposition to grant the claim for entitlement to service connection for mood disorder, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.

Laws and Regulations

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).


Factual Background and Analysis

After reviewing the evidence of record, the Board finds that the criteria for entitlement to service connection for mood disorder, NOS, have been met.  As an initial matter, the evidence establishes a current disability during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal).  That is, the record reflects that the Veteran was afforded a VA examination in January 2013 in which the examiner diagnosed mood disorder, NOD.  Given this diagnosis, a current psychiatric disability has been demonstrated.

Turning to the next element, that of in-service incurrence or aggravation of a disease or injury, the Board notes that the Veteran, in pertinent part, reported to the January 2013 examiner that he experienced a hostile environment while stationed in Germany.  This stressor was related to his fear of hostile military or terrorist activity.  (The Veteran's other claimed stressors are addressed in the remand below.)

The Board notes that the Veteran is competent to describe his feelings in service, and that his statements are consistent with other evidence of record, including his service personnel records which show that he was stationed in Berlin, Germany. 

The Board now turns to the remaining element of service-connection, that of a nexus between the present disability and service.  In this case, the January 2013 VA examiner opined that it was at least as likely as not that the mood disorder, NOS, was caused by or related to military experiences as the Veteran suffered chronic irritability, depression, and sleep disturbance symptoms since military service.  The examiner stated that there was no premilitary history of mental health disorder and no chronic post-military stressors related to the current symptoms.  There is no evidence contradicting the findings of this examination with respect to the diagnosis of mood disorder.

Given the diagnosis rendered during the appeal period and the favorable nexus evidence of record, the Board resolves doubt in the Veteran's favor and finds that the evidence supports the establishment of service connection.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  As such, the Veteran's service connection claim for mood disorder, NOS, is granted.

ORDER

Entitlement to service connection for mood disorder, NOS, is granted.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claim for service connection for PTSD. 

The Veteran filed his claim for PTSD in March 2010.  He contends that service connection is warranted for PTSD as related to three in-service stressors.  

As noted above, the Veteran contends that his service in Germany caused fear of hostile military or terrorist activity; this stressor has been conceded.  

He also claims multiple in-service stressors are related to unconfirmed service in Honduras from July 1987 to October 1987 with the 1st Battalion, 22 Light Infantry 10th Mountain Division.  The Board notes that the Veteran previously claimed that he was in Honduras during a different timeframe but amended the dates in a statement received in January 2013 and in testimony before the undersigned.  Moreover, B.D.T. stated in March 2013 that he was deployed to Honduras with the Veteran from March 15, 1987, to April 1, 1987.

The Board notes that service personnel records do not confirm that the Veteran was deployed to Honduras.

The Veteran also alleges the in-service stressor of the unconfirmed death of a friend, Specialist C.A.L. in August 1987.  The Board notes that in the aforementioned January 2013 statement, and testimony before the undersigned, the Veteran amended the deceased name and date of death to that noted above.  The AOJ has not attempted to verify the death of Specialist C.A.L.

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

To establish entitlement to service connection for PTSD the evidence must satisfy three basic elements.  There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the criteria of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM).  During the appeal period, the criteria of DSM-IV initially applied but, following a revision to the DSM, VA now recognizes the application of DSM-V as the Veteran's claim was certified to the Board in March 2015.  See 79 Fed. Reg. 45099 (August 4, 2014). 

Effective July 12, 2010, VA amended its adjudication regulations which eliminated the requirement of evidence corroborating the occurrence of the claimed in-service stressor in claims in which PTSD was diagnosed in service and in some claims in which the claimed stressor is related to the claimant's fear of hostile military or terrorist activity.

Specifically, 38 C.F.R. § 3.304(f)  was amended during the course of the Veteran's appeal to read that if a stressor claimed by a Veteran is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

"Fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

At this point the Board notes that the Veteran submitted to VA, and to the undersigned during the September 2015 hearing, what he stated were photographs of his time in Honduras, a yearbook depicting his time there, Honduran currency, and multiple lay "buddy" statements as to his time in Honduras.  However, as noted above, the details of his claimed stressors, to include the dates he was allegedly deployed to Honduras and the name of the deceased (and date of death), have been inconsistently reported during the pendency of this claim.  Moreover, the Board was not able to discern whether the Veteran in fact served in Honduras from the aforementioned photographs and copied pages of the yearbook.

Given that the Veteran and lay statements are uncorroborated by official military records, the Board finds them insufficient to establish stressors.  As such, the Board finds that additional evidentiary development is required to attempt to verify the stressors related to the Veteran's alleged deployment to Honduras and the death of his friend, Specialist C.A.L. in August 1987.

In regard to medical evidence diagnosing PTSD, VA treatment records in July 2009 and 2010 showed the Veteran was assessed with DSM-IV-TR criteria for PTSD.  However, the examiner noted that the Veteran's stressors were related to his unconfirmed time in Honduras.

The Veteran was afforded a VA examination in January 2013 in which the examiner found that he did not have a diagnosis of PTSD that conformed to DSM-IV criteria.  

As noted above, VA now recognizes the application of DSM-V as the Veteran's claim was certified to the Board in March 2015.  Moreover, the VA examiner did not address the fact that the Veteran had been diagnosed with PTSD during the course of treatment.  Therefore, the Board finds this examination is inadequate.

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, a remand is necessary in order to obtain an addendum opinion that is adequate for adjudication purposes.  

The Board also notes that the Veteran submitted a September 2015 treatment record from the Vet Center, noting treatment since August 2014, that showed a diagnosis of PTSD; however, the treatment record neither explicitly noted the Veteran's stressor(s) supporting the PTSD diagnosis nor specified how each criterion for a PTSD diagnosis were met.

Finally, the Board notes that during the September 2015 hearing, the Veteran indicated that pertinent, outstanding records could be sought from the VA medical center in Richland, Washington, from 2003 to 2005, and from the Vet Center from August 2014 to present.  On remand, these treatment records should be sought. 

Accordingly, the case is REMANDED for the following action:

1.  Request a search for "temporary duty" (TDY) orders that would verify the Veteran having been temporarily transferred to Honduras, at any time during the period from March 1987 to October 1987. 

2.  If the above development does not corroborate the Veteran's deployment to Honduras, then contact the Defense Finance and Accounting Services (DFAS) to request all available pay records pertaining to the Veteran for the time period from March 1987 to October 1987.  Specifically, DFAS is requested to provide any further information which assists in corroborating the Veteran having been stationed at any location in Honduras, from March 1987 to October 1987, such as a record of hazardous duty or combat pay. 
 
3.  Contact any appropriate source to verify whether Specialist C.A.L. of the 1st Battalion, 22 Light Infantry 10th Mountain Division in Fort Drum, New York, fell to his death over a river in August 1987.

4.  If the records listed above in action items one to three are not available, a negative reply must be provided.  Additionally, if a negative reply is received, the Veteran must be notified and given the opportunity to submit those records. 

Efforts to obtain these and any other Federal records must continue until the AOJ determines by entry of a formal written determination that the records sought do not exist or that further efforts to obtain same would be futile, and, if it is so determined, then appropriate notice under 38 C.F.R. § 3.159(e) must be provided to the Veteran and he must then be afforded an opportunity to respond.

5.  Undertake appropriate development to obtain any outstanding medical records pertaining to post-service treatment or examination of the Veteran for PTSD, to specifically include treatment records from the VA in Richland, Washington, from 2003 to present, and treatment records from the Vet Center from August 2014 to present.

Document any unsuccessful efforts to obtain records.

6.  Schedule the Veteran for an examination with a psychiatrist or psychologist to determine whether the Veteran satisfies the DSM-V criteria of the American Psychiatric Association for a diagnosis of PTSD. 

If PTSD is diagnosed, the examiner must specify the stressor(s) upon which the diagnosis was based, to include whether the stressor is related to a fear of hostile military or terrorist activity. 

If the examiner finds that the criteria for a valid diagnosis of PTSD are not met, the examiner must explain why the other diagnoses of PTSD of record are not valid diagnoses of PTSD (the examiner should note that entitlement to service connection for PTSD can be established IF the Veteran met the criteria for PTSD AT ANY TIME during the course of the appeal, even if he does not currently meet the criteria for PTSD).

The electronic claims files must be made available to and thoroughly reviewed by the examiner.  The examiner must provide a complete rationale for all opinions offered.  In this regard, the examiner should address: a) the Veteran's confirmed in-service stressors involving his service in Germany; b) any aforementioned stressors that are confirmed by the AOJ; c) post-service medical treatment and diagnoses of PTSD; and d) the lay statements of record.

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claim.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


